IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 646 MAL 2014
                              :
              Petitioner      :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
JAMES NEWMAN,                 :
                              :
              Respondent      :


                                     ORDER


PER CURIAM

      AND NOW, this 7th day of August, 2015, the Petition for Allowance of Appeal is

DENIED and the Motion to Stay is DISMISSED as moot.